PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.  10,988,012
:
Issue Date:    April 27, 2021
:
Application No.     16/198,820
:		ON PETITION
Filed:    November 22, 2018
:
Attorney Docket No.    MAEDP0305US

This is in response to the “Request for Correction under 37 CFR 3.81(b) and for Certificate of Correction of Patent (For Applicant’s Mistake under 37 CFR 1.323”, filed on March 2, 2022, which is being treated as a request under 37 CFR 3.81(b)1 to correct the assignees on the front page of the above-identified patent by way of certificate of correction.

The request is granted.

It is noted 37 CFR 3.81(b) states:

§ 3.81 Issue of patent to assignee.

(b) After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17(i) of this chapter.

Office records indicate that an assignment to Nishikawa Rubber Co., Ltd. and Mazda Motor Corporation was recorded on July 6, 2020, prior to the issuance of the subject patent on April 27, 2021. As required by 37 CFR 3.81(b), petitioner states that the assignment was submitted for recordation before issuance of the patent. In addition, the request under 37 CFR 3.81(b) is accompanied by a certificate of correction under 37 CFR 1.323, and the fee under 37 CFR 1.20(a) and is also accompanied by the processing fee set forth in 37 CFR 1.17(i).

The matter is directed to the Certificate of Corrections Branch for issuance of the requested certificate of correction. 

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3222.  Any questions concerning the issuance of the Certificate of Correction should be directed to the Certificate of Correction Branch at (703) 756-1814.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        






















    
        
            
    

    
        1 See Official Gazette of June 22, 2004.